R. B. Burns, J.
(dissenting). I must dissent.
Defendant was charged with two counts of delivery of a controlled substance and one count of conspiracy to deliver a controlled substance, contrary to MCLA 335.341(l)(b); MSA 18.1070(41)(l)(b), and MCLA 750.157a(a); MSA 28.354(l)(a), respectively, arising from events transpiring on May 16 and 20, 1974.
The prosecution moved to consolidate the trials and the motion was granted. The defendant was found guilty on all three charges and appeals.
Defendant claims that the trial court erred by consolidating the two counts of delivery for trial as they were two separate offenses.
In People v Barnett, 66 Mich App 99; 238 NW2d 208 (1975), this Court held that where two counts were separate offenses committed at different times and demonstrable by different evidence the defendant was entitled to have separate trials on the two counts.
In this case the trial court erred by consolidating the two counts for delivery and by holding one trial.
I would reverse and remand for a new trial.